Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/22/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed (the ISR for PCT/US2021/025721 has not been supplied).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahyari [US Pat. 6414274 B1] in view of Hamilton et al. [US 2006/0096084 A1, hereinafter “Hamilton”].
Regarding claim 1,
Mahyari discloses
1. A cooking device [lid 10, Figs 1-8, plus the “pot, pan or skillet” on which the lid is placed, see Col. 2 lines 1-2], comprising: 
a base the [the “pot, pan or skillet” on which the lid is placed, see Col. 2 lines 1-2] having a cooking vessel [the interior of the pot, pan, or skillet, excluding the handle(s)] for retaining food for cooking [Col. 2 line 2]; 
a lid [10] movable relative to the base between an open position and a closed position [in use, the lid may be placed on the base, see Col. 2 lines 1-2--this is the “closed position”--or it may be removed from the base, i.e. in the “open position”], in the open position the lid exposes an opening of the cooking vessel for permitting addition or removal of food from the cooking vessel [as defined], in the closed position the lid covers the opening of the cooking vessel for cooking [as defined above; see also Col. 2 lines 6-7]; and 
a heater assembly [“heating unit” 50] positioned on the lid for supplying heat to a surface of the lid [60] that covers the opening of the cooking vessel when the lid is in the closed position [Col. 1 line 65- Col. 2 line 11], the heater assembly includes a heater [“heating element” 52 and electrical contacts 56] element [resistive heating element 52] element [electrical contacts 56] element 
Mahyari discloses a different type of resistive heating element, and thus fails to disclose the heater having a ceramic substrate with an electrically resistive trace thick film and electrically conductive trace thick film printed thereon.
However, Hamilton teaches, in a heater which may be used in a cooking device [Par. 0002], the heater having a ceramic substrate [“laminated ceramic” substrate 1, Par. 0057, Fig. 6a-6b], the ceramic substrate has at least one electrically resistive trace thick film [3a and 3b] printed on the ceramic substrate [Par. 0007, 0044 and 0067] and at least one electrically conductive trace thick film [7a and 7b] printed on the ceramic substrate [“Conductor traces may be printed and used for connecting external electrical connectors for supplying voltage to the resistors or connecting resistor traces together,” Par. 0067], the heater is configured to generate heat when an electric current is supplied to the at least one electrically resistive trace [Par. 0067].  
Mahyari discloses that “heating element 52…is of conventional construction” and does not place criticality on the specific structure of the heating element. Hamilton teaches a heating element which is suitable for use in cooking applications (having “general sturdiness and good conductivity of heat” while overcoming a previously known thermal stress weakness, Pars. 0003 and 0005). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Mahyari by replacing the heater of Mahyari with the heater of Hamilton having a ceramic substrate and thick films printed thereon, because it amounts to a simple substitution of one type of heating element known in the art for another with predictable results (the heating element of Hamilton, known to function effectively in cooking devices, would also function as a food cooking/warming heater in the cooking device of Mahyari)

Regarding claim 7, Mahyari discloses
A cooking device [lid 10, Figs 1-8, plus the “pot, pan or skillet” on which the lid is placed, see Col. 2 lines 1-2], comprising: 
a base the [the “pot, pan or skillet” on which the lid is placed, see Col. 2 lines 1-2] having a cooking vessel [the interior of the pot, pan, or skillet, excluding the handle(s)] for retaining food for cooking [Col. 2 line 2]; 
a lid [10] movable relative to the base between an open position and a closed position [in use, the lid may be placed on the base, see Col. 2 lines 1-2--this is the “closed position”--or it may be removed from the base, i.e. in the “open position”], in the open position the lid exposes an opening of the cooking vessel for permitting addition or removal of food from the cooking vessel [as defined], in the closed position the lid covers the opening of the cooking vessel for cooking [as defined above; see also Col. 2 lines 6-7]; and 
a thermally conductive heating plate  [48, “bottom pane” which transfers heat, Col. 3 lines 12-13] positioned within the lid [Fig. 3];
and a heater [“heating element” 52 and electrical contacts 56] positioned on the heating plate [Fig. 8 and Col. 3 lines 10-17],
the heater includes element [resistive heating element 52] 
the heater is configured to generate heat when an electric current is supplied to the electrically resistive element 
the heating plate is positioned to transfer heat generated by the heater to a surface of the lid [60; note that heat is not only transferred to 60 but also to the food below as intended] that covers the opening of the cooking vessel when the lid is in the closed position [Col. 1 line 65- Col. 2 line 11].
Mahyari discloses a different type of resistive heating element, and thus fails to disclose the heater having a ceramic substrate with an electrically resistive trace thick thereon.
However, Hamilton teaches, in a heater which may be used in a cooking device [Par. 0002], the heater having a ceramic substrate [“laminated ceramic” substrate 1, Par. 0057, Fig. 6a-6b], the ceramic substrate has an electrically resistive trace [3a and 3b] printed on the ceramic substrate [Par. 0007, 0044 and 0067] and at least one electrically conductive trace thick film [7a and 7b] positioned on the ceramic substrate [Figs. 6a-6b], the heater is configured to generate heat when an electric current is supplied to the at least one electrically resistive trace [Par. 0067].  
Mahyari discloses that “heating element 52…is of conventional construction” and does not place criticality on the specific structure of the heating element. Hamilton teaches a heating element which is suitable for use in cooking applications (having “general sturdiness and good conductivity of heat” while overcoming a previously known thermal stress weakness, Pars. 0003 and 0005). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Mahyari by replacing the heater of Mahyari with the heater of Hamilton having a ceramic substrate and resistive trace thereon, because it amounts to a simple substitution of one type of heating element known in the art for another with predictable results (the heating element of Hamilton, known to function effectively in cooking devices, would also function as a food cooking/warming heater in the cooking device of Mahyari).

Regarding claims 2 and 8,
Mahyari as modified by Hamilton teaches (i.e. Hamilton teaches) the at least one electrically resistive trace is positioned on an exterior surface of the ceramic substrate [Fig. 6a shows the traces 3a and 3b being on an upper surface of ceramic substrate 1; this surface is hereby mapped to the “exterior” surface claimed]. (Note that the heater of Mahyari was simply replaced by that of Hamilton as set forth with respect to claim 1/7 above).

Regarding claims 3 and 9,
Mahyari fails to teach a glass insulation layer. However, Hamilton teaches the heater includes a glass layer covering the at least one electrically resistive trace for electrically insulating the at least one electrically resistive trace [“a glass insulation layer is printed such that it completely covers the fired resistors,” Par. 0050]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Mahyari by adding a glass insulation layer to the heater as taught by Hamilton in order to ensure the resistors are electrically insulated [Hamilton Par. 0050].

Regarding claim 4,
Mahyari discloses the device further comprising a thermally conductive heating plate [48] substantially as set forth with respect to claim 7 above.

Regarding claims 5 and 10,
Mahyari discloses the heater is positioned on an inner surface of the heating plate [the upper surface of the heating plate, Fig. 3] that faces away from the cooking vessel when the lid is in the closed position [the upper surface faces away from the cooking vessel when the lid is in the closed position].  

Regarding claim 6 and 11,
Mahyari as modified by Hamilton discloses the apparatus set forth above. The proposed modification would result in the electrically resistive trace being positioned on an exterior surface of the ceramic substrate as claimed [see claim 2 above], but it is unclear whether this faces toward or away from the heating plate. However, positioning the heating element in the lid such that the trace is positioned on the surface of the substrate facing away from the heating plate would have been obvious to one of ordinary skill before the filing date because it amounts to selecting one orientation from a list of two possible orientations (When placing the heater, one needs to decide which direction it faces. The heating element, being placed above the heating plate as set forth in the prior art, either faces the heating plate or it faces away from the heating plate), with reasonable expectation of success (Hamilton notes that the ceramic has a high thermal conductivity [Par. 0063] so there is no adverse effect on heating with the ceramic substrate in between the heating element and heating plate).

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahyari in view of Hamilton and further in view of Ptasienski [US 20060065654 A1].
Regarding claim 12, Mahyari-Hamilton discloses the cooking device substantially as set forth with respect to claim 7 above. 
Mahyari fails to disclose the heater comprising a plurality of modular heaters. However, Ptasienski teaches, in a heating device,  a plurality of modular heaters [Fig. 2 shows heaters 32, 34, 36, and 38, described as “modular”, Par. 0035; note that if the entirety of Fig. 2 is modular then each of the resistors shown in Fig. 2 is also modular, as all are of standard construction] positioned on a heating plate, each of the plurality of modular heaters comprising a resistive trace positioned on a substrate [60, Fig. 3]; each of the heaters comprises resistive traces [see Pars. 0025-0026], each of the heaters configured to generate heat when an electric current is supplied to the electrically resistive trace [Par. 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Mahyari by configuring the heater (of Hamilton) to be a plurality of modular heaters as taught by Ptasienski, because this allows for the heating to be customized to the desired amount and layout.
Regarding claim 13, the modified Mahyari-Hamilton-Ptasienski discloses the apparatus substantially as set forth with respect to claim 8 above. Note that the plurality of modular heaters are placed where the heater is placed.
Regarding claim 14, the modified Mahyari-Hamilton-Ptasienski discloses the apparatus substantially as set forth with respect to claim 9 above.
Regarding claim 15, the modified Mahyari-Hamilton-Ptasienski discloses the apparatus substantially as set forth with respect to claim 10 above.
Regarding claim 16, the modified Mahyari-Hamilton-Ptasienski discloses the apparatus substantially as set forth with respect to claim 11 above. (Note that the plurality of heaters are placed where the heater is placed, so the same reasoning as claim 11 applies)
Regarding claim 17, Ptasienski further teaches the plurality of modular heaters are spaced from each other on a surface of a heating plate [Fig. 2 shows spaces, around grooves 61, between the heaters].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Mahyari by spacing the heaters from each other on the heating plate in order to provide isolation between resistive elements [Ptasienski Par. 0031].
Regarding claim 18, Ptasienski further teaches the plurality of modular heaters are spaced around a center of a heating plate [Fig. 2 shows the heaters spaced around center 70].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Mahyari by spacing the heaters around a center in order to provide isolation between resistive elements [Ptasienski Par. 0031].
Regarding claim 19, the cited embodiment of Ptasienski teaches parallel wiring. However, in a different embodiment, Ptasienski teaches the modular heaters being electrically connected in series [Par. 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Mahyari by configuring the modular heaters to be connected in series as taught by Ptasienski in the alternate embodiment, in order to allow the traces to be responsive to the heating target power gradient [“the resistive zones comprise a plurality of resistive traces arranged in a series circuit and oriented approximately parallel to a primary heating direction, the resistive traces comprising a negative temperature coefficient material having a relatively high BETA coefficient, wherein the resistive traces are responsive to the heating target power gradient such that the resistive traces output additional power proximate a higher heat sink and less power proximate a lower heat sink along the primary heating direction,” Ptasienski Claim 6] .
 Regarding claim 20, Ptasienski further teaches the plurality of modular heaters are arranged to minimize a temperature gradient on the surface of the lid that covers the opening of the cooking vessel when the lid is in the closed position [“in the areas of higher heat sink, the power of the layered heater module 30 will increase to compensate for the heat sink,” Ptasienski Par. 0028, due to the wiring and construction of the modular heaters]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Mahyari by configuring the modular heaters to be arranged so as to minimize a temperature gradient on the surface of the lid that covers the opening of the cooking vessel when the lid is in the closed position, as taught by Ptasienski, in order to ensure even heating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta [US 9930990 B1] teaches a cooking device having a lid with a heater and heating plate [Fig. 3].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761